Citation Nr: 0740639	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vision loss, to 
include as a result of bilateral eye infection.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1980, November 1990 to May 1991, and from June 2003 
to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO.

Two additional issues on appeal have been resolved.  By a 
June 2006 decision, the RO granted service connection for a 
left knee disability.  By a May 2007 decision, the Board 
denied service connection for prostrate cancer, to include as 
the result of exposure to ionizing radiation.

By its May 2007 action, the Board remanded the issues of 
service connection for bilateral hearing loss and for vision 
loss for further development.  That development has been 
accomplished, and the case has been returned to the Board for 
further consideration.  

The Board notes there is a pending new claim of service 
connection for tinnitus, which is referred to the RO for such 
further action as may be appropriate.


FINDINGS OF FACT

1.  The veteran does not have a hearing disability.

2.  The veteran's decrease in vision is not attributable to 
any disease or injury in service; it is not related to viral 
conjunctivitis experienced in service.






CONCLUSIONS OF LAW

1.  The veteran does not have a hearing disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The veteran's decrease in visual acuity was not incurred 
or aggravated in active service; 38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in March 2003, 
prior to the RO's June 2003 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  In a June 2007 
letter to the veteran, he was additionally informed of the 
criteria for establishing a rating and an effective date in 
connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its June 2003 decision 
on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claims for service connection for hearing 
loss and vision loss during July 2007.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

A.  Bilateral Hearing Loss

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  This is so 
because the evidence does not establish that he currently 
suffers from a hearing disability.  Impaired hearing is not 
considered a disability for VA purposes unless the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2005).  Here, 
the testing in July 2007 revealed thresholds of 15, 20, 20, 
20, and 25 decibels in the veteran's right ear at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively; and thresholds of 
5, 5, 5, 10, and 25 decibels in the veteran's left ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
speech discrimination score for the right ear was 96 percent, 
and 100 percent for the left ear.  Inasmuch as these data 
clearly show that the veteran does not have a current hearing 
disability as VA defines it, his claim cannot be granted.  
The appeal is therefore denied.

B.  Loss of Vision

 The veteran contends that his vision has deteriorated due to 
an eye infection (conjunctivitis) which he had in service 
during 1977.

The veteran's SMRs reveal that on June 27, July 5, and July 
6, 1977, the veteran was treated for a bilateral eye 
infection diagnosed as viral conjunctivitis.  The condition 
resolved, and there is no record of subsequent episodes of 
conjunctivitis.

In connection with his claim of service connection for vision 
loss, the veteran was provided a VA examination of his eyes 
in July 2007.   The examiner noted that the veteran had no 
eye pain, no rest requirements or incapacitation, had blurred 
vision without spectacles, wore prescription spectacles, had 
no malignant neoplasms, no eye surgeries, and no eye trauma.  
The veteran's uncorrected far visual acuity in the right eye 
was 20/CF (count fingers because he could not read the 
chart), and in the left eye 20/CF.  His uncorrected near 
visual acuity was 20/400 in each eye.  Corrected visual 
acuity was 20/40 in the right eye and 20/50 in the left eye.  
The examiner's diagnostic impression was that, although the 
veteran had diabetes mellitus, there was no diabetic 
retinopathy bilaterally; there was high myopia, astigmatism, 
and presbyopia bilaterally; and there were early visually 
significant cataracts bilaterally.  

The examiner opined that the cataracts were unrelated to the 
viral conjunctivitis in 1977, and that the veteran had no 
residuals of the viral conjunctivitis that he had in service.  
The examiner gave a detailed rationale for his opinion based 
on review of the claims file and the veteran's SMRs.  

The examiner noted that viral conjunctivitis is typically an 
acute, self-limiting condition.  There was no record of 
recurrence of viral conjunctivitis in the veteran's case.  
Eye exams from 1975, 1990, and 2004 all documented good 
ocular health with the best corrected vision of 20/20 in each 
eye.  He noted that the veteran had had an increase in myopia 
since entering active duty resulting in increased blurred 
vision when uncorrected (not wearing his prescription 
spectacles), but the increase in myopia was not related to 
the viral conjunctivitis he had in 1977.  In addition, as 
previously stated, although the veteran became more myopic, 
his vision was correctable to 20/20 in each eye with 
prescription spectacles.  His current vision was slightly 
decreased due to mild cataracts in each eye, which were due 
to normal aging processes and unrelated to viral 
conjunctivitis.

The examiner also stated that the clinical evidence did not 
show that the veteran unmistakably had vision impairment 
prior to active duty.  The Board notes that the veteran's 
enlistment physical examination is not included among his 
SMRS.  However, the Board notes that, in an October 1979 
application for new prescription eyeglasses, the veteran 
stated that he had been wearing glasses for 12 years, which 
would have begun about six years prior to his entry into 
service during August 1974.

The Board notes that an October 1975 examination of the 
veteran's eyes showed that his uncorrected far visual acuity 
in the right eye was 20/300, and in the left eye 20/200.  His 
uncorrected near visual acuity was 20/30 in each eye.  
Corrected distant visual acuity was 20/30 in the right eye 
and 20/40 in the left eye.  His corrected near visual acuity 
was 20/30 in each eye.  He was provided new prescription 
eyeglasses which corrected his vision to 20/20 in each eye.   
A 1989 physical profile report noted that the veteran had 
defective distant and near vision bilaterally which was 
corrected to 20/20 bilaterally.   A June 2004 eye examination 
for diabetic retinopathy (it was noted that the veteran had 
been diabetic since June 2003) showed that the veteran's 
corrected visual acuity was 20/30 in each eye, that his best 
corrected vision with prescription eyeglasses was 20/20 in 
each eye, and that he did not have retinopathy.  

Based on the foregoing medical evidence, the Board concludes 
that the veteran wore prescription eyeglasses prior to 
entering service, and that he has had high myopia bilaterally 
at least since 1975 (prior to the 1977 episode of 
conjunctivitis).  In 1975 his uncorrected far visual acuity 
in the right eye was 20/300, and in the left eye 20/200.  His 
uncorrected near visual acuity was 20/30 in each eye.  He had 
corrected distant visual acuity of 20/30 in the right eye and 
20/40 in the left eye, and corrected near visual acuity of 
20/30 in each eye.  In 2004 he had corrected visual acuity of 
20/30 in each eye.  Until at least 2004 his best corrected 
visual acuity with prescription eyeglasses was 20/20 in each 
eye.  In 2007 the veteran's uncorrected far visual acuity in 
the right eye was 20/CF (count fingers because he could not 
read the chart), and in the left eye 20/CF.  His uncorrected 
near visual acuity was 20/400 in each eye.  Corrected visual 
acuity was 20/40 in the right eye and 20/50 in the left eye. 

The record does show some deterioration in the veteran's 
uncorrected eyesight over the years.  The VA examiner noted 
that recent slight deterioration in the veteran's vision has 
been due to mild cataracts in each eye.  There having been no 
recurrent episode of conjunctivitis since 1977, the VA 
examiner opined that the veteran's increasing myopia and 
recent cataracts were not related to the 1977 episode of 
conjunctivitis as contended by the veteran.  He opined that 
the cataracts were due to the normal aging process, and that 
the veteran had no residuals from the 1977 acute episode of 
conjunctivitis.  The VA examiner provided a complete 
rationale for his opinions.




	(CONTINUED ON NEXT PAGE)

Therefore, the Board finds that the preponderance of the 
evidence shows that the veteran's poor vision neither 
occurred in, nor was it caused or aggravated by service, and 
his claim of service connection must be denied.   


ORDER

Service connection for hearing loss is denied.

Service connection for vision loss is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


